DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment submitted on 06/15/2020 has been acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Objections
Claims 1, 12 and 16 are objected to because of the following informalities: In claims 1 and 16, lines 3, 5 and 8, the claims recited “the video content”. Also in claim 12, in line 7 the claim recites “the video content”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the claims with “the 360-degree video content”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2-6, 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US Publication Number 2019/0020816 A1, hereinafter “Shen”) in view of Birkbeck et al. (US Publication Number 2017/0124398 A1, hereinafter “Birkbeck”).

(1) regarding claim 1:
As shown in figs. 1-4, Shen disclosed a method (para. [0009], note that the present disclosure relates generally to techniques for one or more devices to perform automated operations involved in acquiring and analyzing information from an interior of a house) comprising: 
receiving 360-degree video content (para. [0009], note that the device performs techniques which include using one or more mobile devices (e.g., a smart phone held by a user, a camera held by or mounted on a user or the user's clothing, etc.) to capture video data from a sequence of multiple viewing locations (e.g., a video captured at each viewing location while a mobile device is rotated for some or all of a full 360 degree rotation at that viewing location); 
receiving information defining a viewing path through the video content (para. [0038], note that once respective panorama images have been generated for each of the viewing locations 210A-210H and relative positional information with respect to those viewing locations has been determined, the BICA system 260 generates a presentation of the building 299 interior based on the respective panorama images and relative positional information to create a group of linked panorama images); 
receiving a user selection of a level of automation of a viewing direction for viewing of the video content (para. [0038], note that the BICA system might associate the generated panorama image corresponding to viewing location 210G with links respectively associated with each of viewing locations 210C, 210E, 210F, and 210H. In certain embodiments, the BICA system may determine to associate a panorama image with links corresponding to each additional viewing location within the building interior that satisfy one or more defined criteria. As non-limiting examples, such criteria for associating a link may include whether the viewing location corresponding to the link is visible at least in part from the viewing location that corresponds to the panorama image), 
determining a current viewing direction for the video content, wherein, in response to user selection of the level of partial directional automation, the current viewing direction is a predetermined function of at least (i) user directional input and (ii) the defined viewing path (para. [0040], note that in addition to the automated generation of the representation of the building 299 interior (including generation of panorama images and determination of inter-panorama links based on determined relative position information between corresponding viewing locations)); and 
displaying the 360-degree video content with the current viewing direction (para. [0041], note that the BICA system provides information that causes the client computing device to display an initial panorama image corresponding to a determined first viewing location within the building interior—for example, viewing location 210C may be selected as the first viewing location for the presentation, with an initial primary component image of the panorama image associated with viewing location 210C being displayed to the end user).
Shen disclosed most of the subject matter as described as above except for specifically teaching the user selection being made from among a plurality of available levels, wherein at least one of the available levels of automation of the viewing direction is a level of partial directional automation. 
However, it would be obvious for Shen to teach the user selection being made from among a plurality of available levels, wherein at least one of the available levels of automation of the viewing direction is a level of partial directional automation (para. [0039], note that the BICA system may determine to designate an initial panorama image that corresponds to a viewing location visible from the most other viewing locations within the building interior; that corresponds to a viewing location within a particular type of room within the building interior (e.g., a building lobby, and entryway, a living room, a kitchen, or other type); that corresponds to a viewing location within a room of the building interior that appears to encompass a greatest square footage; or that corresponds to a viewing location satisfying other defined criteria. Also see para. [0067]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Shen to teach the user selection being made from among a plurality of available levels, wherein at least one of the available levels of automation of the viewing direction is a level of partial directional automation. The suggestion/motivation for doing so would have been  in order to accurately and efficiently capture more immersive types of visual information for building interiors, without spending significant time and using specialized equipment (para. [0002]). Therefore, it would have been obvious for Shen to obtain the invention as specified in claim 1.

(2) regarding claim 3: 
Shen further disclosed the method of claim 1 wherein, under the predetermined function, an incremental change in determined viewing direction is a weighted sum of (i) a current incremental change in user directional input and (ii) a correction toward a current direction on the defined viewing path (para. [0014], note that an end user may use various local controls to manipulate the initial panorama image in various manners, such as to move horizontally and/or vertically within the panorama image to display different views (e.g., different directions within the building from the viewing location to which the initial panorama image corresponds), to zoom in or out, to apply various filters and/or otherwise adjust the quality or type of information displayed).

(3) regarding claim 4:
Shen further disclosed the method of claim 1 wherein, under the predetermined function, the current viewing direction is subject to a predetermined maximum angle of deviation from a current direction of the defined viewing path (para. [0010], note that a generated “panorama image” refers to any visual representation that is based on, includes or is separable into multiple discrete component images originating from a substantially similar physical location in different directions and that depicts a larger field of view than any of the discrete component images depict individually, including images with a sufficiently wide-angle view from a physical location to include angles beyond that perceivable from a person's gaze in a single direction).

(4) regarding claim 5:
Shen further disclosed the method of claim 1 wherein displaying the 360-degree video content with the current viewing direction comprises displaying a viewport substantially centered on the current viewing direction (para. [0042], note that after the viewing location videos and linking data are captured, the techniques may include analyzing video captured at each viewing location to create a panorama image from that viewing location that has visual data in multiple directions (e.g., a 360 degree panorama image around a vertical axis), analyzing the linking data to determine relative positions/directions between each of two or more viewing locations).

(5) regarding claim 6:
Shen further disclosed the method of claim 1 wherein displaying the 360-degree video content is performed on a display device, and wherein the user directional input comprises a measurement of a direction of the display device with respect to real space (para. [0042], note that the display of the panorama image is performed in a user-navigable manner, such as to allow the user to determine a sequence, direction, and/or rate of display of additional component images of the generated panorama image).

(6) regarding claim 8:
Shen further disclosed the method of claim 1 wherein at least one of the available levels of automation of the viewing direction is a level of full directional automation, and wherein, in response to user selection of the level of full directional automation, the current viewing direction is a current direction on the defined viewing path (para. [0067], note that it will be appreciated that an end user may use various local controls to manipulate the initial panorama image in various manners, such as to move horizontally and/or vertically within the panorama image to display different views (e.g., different directions within the building from the viewing location to which the initial panorama image corresponds), to zoom in or out, to apply various filters and/or otherwise adjust the quality or type of information displayed).

(7) regarding claim 9:
Shen further disclosed the method of claim 1 wherein the information defining the viewing path comprises a plurality of view angle coordinates associated with respective times (para. [0014], note that a viewing location may be captured in other manners, including to capture multiple still photographs from different perspectives and angles at the viewing location rather than recording video data at the viewing location).

(8) regarding claim 10:
Shen further disclosed the method of claim 1 wherein at least two different viewing paths are available for the receiving 360-degree video content, and wherein the receiving of information defining a viewing path is performed in response to user selection of one of the available viewing paths (para. [0025], note that while the sequence of viewing locations are traveled in a continuous manner in this example, other embodiments and situations may include a non-contiguous path—as one non-limiting example, the user in FIG. 1 could stop after travelling from viewing locations 100A-110F, and complete the sequence by resuming at viewing location 110L and returning back to viewing location 110F along the intervening portion of the travel path 115 (resulting in a different order of viewing locations for the sequence than the one shown in FIG. 1), whether substantially immediately or after an intervening period of time has passed).

(9) regarding claim 11:
Shen further disclosed the method of claim 1 further comprising: receiving information describing the available levels of automation of the viewing direction (para. [0041], note that viewing location 210C may be selected as the first viewing location for the presentation, with an initial primary component image of the panorama image associated with viewing location 210C being displayed to the end user); and displaying the information describing the available levels of automation of the viewing direction prior to user selection of a level of directional automation (para. [0052], note that each panorama image (corresponding to one viewing location within the building interior) is associated with information reflecting one or more user-selectable links to one or more other of the viewing locations, such that selection of a user-selectable link while viewing a panorama image associated with one viewing location initiates display of a distinct other panorama image associated with another viewing location).

(10) regarding claim 12:
Shen further disclosed the method of claim 1 wherein the 360-degree video content comprises content having at least one positional degree of freedom, and wherein the viewing path comprises a defined positional path through the content, the method further comprising: receiving a user selection of a level of automation of a viewpoint position from among a plurality of available levels (para. [0051], note that  the routine may instead process individual segments of captured information sequentially, such that a panorama image is generated for a first viewing location, followed by processing of linking information captured during movement away from that first viewing location to determine relative positional information for a second viewing location); and determining a current viewpoint position for the video content based on at least one of (i) user positional input and (ii) the defined positional path (para. [0067], note that the routine proceeds to block 615, and causes a client computing system associated with the user request to display an initial panorama image corresponding to a determined first viewing location within the specified building interior, as well as to display indications of one or more visual inter-panorama links to corresponding additional viewing locations); wherein the 360-degree video content is displayed with the current viewpoint position (para. [0067], note that such as to move horizontally and/or vertically within the panorama image to display different views (e.g., different directions within the building from the viewing location to which the initial panorama image corresponds), to zoom in or out, to apply various filters and/or otherwise adjust the quality or type of information displayed).

(11) regarding claim 13:
Shen further disclosed the method of claim 12 wherein the selected level of automation of the viewpoint position is a level of full positional automation, and wherein the current viewpoint position is a current position on the predetermined positional path (para. [0060], note that [0060] After blocks 515 and 520, the routine proceeds to block 525 to initiate the capture of linking information (including acceleration data) during movement of the mobile device along a travel path away from the current viewing location and towards a next viewing location within the building interior).

(12) regarding claim 14:
Shen further disclosed the method of claim 12 wherein the selected level of automation of the viewpoint position is a level of partial directional automation, and wherein the current viewpoint position is a predetermined function of at least (i) the user positional input and (ii) the defined positional viewing path (para. [0035], note that Analysis of the linking information corresponding to each segment of travel path 215 is performed in order to determine relative positional information between successive viewing locations 210 along that travel path, including an analysis of acceleration data (and any additional sensor data) corresponding to each such travel path segment to determine a relative location of viewing location 210B with respect to previous viewing location 210A; a relative location of viewing location 210C with respect to previous viewing location 210B; and so on).

The proposed rejection of Shan, as explained in claims 1, 3, 6, 9-10, renders obvious the steps of the apparatus of claims 16 and 18-21 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 3, 6, 9-10 are equally applicable to claims 16 and 18-21.

Claims 2, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US Publication Number 2019/0020816 A1, hereinafter “Shen”) in view of Birkbeck et al. (US Publication Number 2017/0124398 A1, hereinafter “Birkbeck”).

(1) regarding claim 2: 
Shen further disclosed the method of claim 1 wherein, under the predetermined function, the current viewing direction is a weighted sum of (ii) a current direction of the defined viewing path (para. [0067], note that an end user may use various local controls to manipulate the initial panorama image in various manners, such as to move horizontally and/or vertically within the panorama image to display different views (e.g., different directions within the building from the viewing location to which the initial panorama image corresponds), to zoom in or out, to apply various filters and/or otherwise adjust the quality or type of information displayed).
Shen disclosed most of the subject matter as described as above except for specifically teaching a current high-pass filtered version of the user directional input.
However, Birkbeck disclosed a current high-pass filtered version of the user directional input (para. [0063], note that a similar feature can be defined to represent the standard deviation of a high-pass filtered version of a grayscale version of the image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Birkbeck to disclose a current high-pass filtered version of the user directional input. The suggestion/motivation for doing so would have been in order to generate spherical video content (e.g., 360-video) that provides a view from all directions, with respect to a single point. Spherical video content may include a variety of images and data that can be presented to users to provide interactive viewing experiences (para. [0020]). Therefore, it would have been obvious to combine Shen with Birkbeck to obtain the invention as specified in claim 2.

(2) regarding claim 7:
Shen disclosed most of the subject matter as described as above except for specifically teaching wherein the display device is a head-mounted display.
However, Birkbeck disclosed wherein the display device is a head-mounted display (para. [0028], note that the HMD device 108 may represent a virtual reality headset, glasses, eyepiece, or other wearable device capable of displaying virtual reality content).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Birkbeck to disclose wherein the display device is a head-mounted display. The suggestion/motivation for doing so would have been in order to generate spherical video content (e.g., 360-video) that provides a view from all directions, with respect to a single point. Spherical video content may include a variety of images and data that can be presented to users to provide interactive viewing experiences (para. [0020]). Therefore, it would have been obvious to combine Shen with Birkbeck to obtain the invention as specified in claim 7.

The proposed rejection of Shan and Birkbeck, as explained in claim 2, renders obvious the steps of the apparatus of claim 17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 2 is equally applicable to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dickerson et al. (US Publication Number 2017/0139578 A1) disclosed a method for navigating a 360-degree video. The method includes displaying a portion of the 360-degree video on a display. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674